
	
		II
		111th CONGRESS
		1st Session
		S. 938
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Ms. Landrieu (for
			 herself, Mr. Burr,
			 Mr. Dodd, Mr.
			 Levin, Mr. Begich,
			 Mrs. Hagan, Mr.
			 Bayh, Mr. Johnson,
			 Mr. Casey, Mrs.
			 Lincoln, and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the President to call a White House Conference
		  on Children and Youth in 2010. 
	
	
		1.Short titleThis Act may be cited as the
			 White House Conference on Children and
			 Youth in 2010 Act.
		2.Findings and
			 policy
			(a)FindingsCongress
			 finds the following:
				(1)In 2006 there were
			 over 3,000,000 reports of child abuse and neglect. Only 60 percent of the
			 children from the substantiated reports received follow-up services, and 20
			 percent of such children were placed in foster care as a result of an
			 investigation.
				(2)Each year there
			 are nearly 900,000 substantiated reports of child abuse and neglect.
				(3)Each year
			 approximately 60 percent of such substantiated reports are reports of neglect,
			 30 percent are physical or sexual abuse reports, and more than 20 percent are
			 reports that involve other forms of abuse.
				(4)Each year child
			 abuse and neglect costs the United States an estimated $104 billion.
				(5)Over 500,000
			 children (including youth) were in foster care at the end of fiscal year 2006
			 and nearly 800,000 spent at least some time in foster care during the
			 year.
				(6)While 51,000
			 children are adopted from the foster care system each year, more than 125,000
			 children are waiting to be adopted.
				(7)Each year
			 approximately 25,000 youth leave the foster care system not because they have
			 found permanent placements, but because they have reached the age at which
			 foster care ends.
				(8)The child welfare
			 system includes State and local governments, tribal governments, child welfare
			 agencies, child welfare caseworkers, private agencies, social workers, the
			 courts, volunteer court-appointed special advocates, mental health, public
			 health and health care professionals, educators, and advocates.
				(9)There is an
			 overrepresentation of certain populations, including Native Americans,
			 African-Americans and Hispanic populations, in the child welfare system.
				(10)Rural communities
			 face special barriers to addressing human service needs including a lack of
			 providers, the challenge posed by attempting to serve a widely dispersed
			 population over a large geographic area and cultural differences.
				(11)The number of
			 children being raised by grandparents and other relatives is increasing and
			 exceeds 6,000,000 children. The Government recognized that kinship care is a
			 permanency option through the enactment of the Adoption and Safe Families Act
			 of 1997.
				(12)The State courts
			 make key decisions in the lives of children involved in the child welfare
			 system, including decisions about whether children have been victims of child
			 abuse, whether parental rights should be terminated, and whether children
			 should be reunified with their families, adopted, or placed in other
			 settings.
				(13)The child welfare
			 system will never fully address its primary mission unless the courts are an
			 integral and functioning component of a statewide system of care and
			 protection.
				(14)The child welfare
			 system has an important role to play in preventing abuse and neglect from
			 occurring in the first place, but is often unable to support prevention efforts
			 due to funding and regulatory constraints.
				(15)Key indicators of
			 child health indicators demonstrate declining health of our Nation's children
			 including increased rates of chronic disease among children, preventable deaths
			 from childhood injury, and the potential for children born in this generation
			 to not live as long as their parents.
				(b)PolicyIt
			 is the policy of Congress that—
				(1)the Government
			 should work jointly with the States and their residents to develop
			 recommendations and plans for action to meet the challenges and needs of
			 children and families involved with the child welfare system, consistent with
			 this Act;
				(2)in developing such
			 recommendations and plans, the persons involved should emphasize the role of
			 the Government, State and local child welfare systems, State and local family
			 court systems, State and local health departments, child welfare advocates,
			 child abuse prevention experts, guardians, parents and other key participants
			 in such child welfare systems, with a goal of enhancing and protecting the
			 lives, health and well-being of children and families who are involved with
			 such child welfare systems; and
				(3)Federal, State,
			 and local programs and policies should be developed to reduce the number of
			 children who are abused and neglected in the first place, to reduce the number
			 of children in foster care, and to dramatically increase the number of children
			 in permanent placements through family reunification, kinship placement, and
			 adoption, and increase the overall health and well-being of children.
				3.Authorization of
			 the conference
			(a)Authority To
			 Call the ConferenceThe President shall call a White House
			 Conference on Children and Youth in 2010 (referred to in this Act as the
			 Conference), to be convened not later than 18 months after the
			 selection of the last member of the Policy Committee established in section 4,
			 to encourage improvements in each State and local child welfare system, and to
			 develop recommendations for actions to implement the policy set forth in
			 section 2(b).
			(b)Planning and
			 DirectionThe Secretary shall plan, convene, and conduct the
			 Conference in cooperation with the heads of other appropriate Federal entities,
			 including the Attorney General, the Secretary of Education, the Department of
			 Agriculture and the Secretary of Housing and Urban Development.
			(c)Purposes of the
			 ConferenceThe purposes of the Conference are—
				(1)to identify the
			 problems and challenges of child abuse and neglect, and the needs of the
			 children and families affected by decisions made through the child welfare
			 system;
				(2)to
			 strengthen the use of research-based best practices that can prevent child
			 abuse and neglect with a special focus on younger children;
				(3)to strengthen the
			 use of research-based best practices that can improve the health and well-being
			 of children, including children with special health care needs;
				(4)to strengthen the
			 use of research-based best practices that can increase placement permanency for
			 children removed from their homes, including practices involving family
			 reunification, kinship placement, and adoption;
				(5)to
			 promote the role of State and local family courts in each State child welfare
			 system;
				(6)to develop
			 recommendations that will reduce the number of children who are in out-of-home
			 care and who fail to leave foster care before the age of majority;
				(7)to
			 make recommendations that will reduce the overrepresentation of certain
			 populations including but not limited to Native American, African-American, and
			 Hispanic populations in the child welfare system;
				(8)to examine the
			 role of the Government in building an equal partnership with State, local, and
			 tribal entities in order to assist with, and encourage, State, local, and
			 tribal coordination;
				(9)to develop such
			 specific and comprehensive recommendations for State-level executive and
			 legislative action as may be appropriate for maintaining and improving the
			 health and well-being of children in such system; and
				(10)to review the
			 status of recommendations regarding child welfare made by previous White House
			 conferences.
				4.Policy
			 committee
			(a)EstablishmentThere
			 is established a Policy Committee, which shall be comprised of 17 members to be
			 selected as follows:
				(1)Presidential
			 appointeesNine members shall be selected by the President and
			 shall consist of—
					(A)3 members who are
			 officers or employees of the Federal Government; and
					(B)6 members, who may
			 be officers or employees of the Federal Government, with experience in the
			 continuum of child health and welfare services, from prevention, to
			 intervention, to treatment, including providers and children directly affected
			 by the child welfare system.
					(2)House of
			 representatives appointees
					(A)Majority
			 appointeesTwo members shall be selected by the Speaker of the
			 House of Representatives, after consultation with the chairpersons of the
			 Committee on Education and Labor, and the Committee on Ways and Means, of the
			 House of Representatives.
					(B)Minority
			 appointeesTwo members shall be selected by the minority leader
			 of the House of Representatives, after consultation with the ranking minority
			 members of such committees.
					(3)Senate
			 appointees
					(A)Majority
			 appointeesTwo members shall be selected by the majority leader
			 of the Senate, after consultation with the chairpersons of the Committee on
			 Health, Education, Labor, and Pensions, and the Committee on Finance, of the
			 Senate.
					(B)Minority
			 appointeesTwo members shall be selected by the minority leader
			 of the Senate, after consultation with the ranking minority members of such
			 committees.
					(b)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Policy Committee. Any vacancy in the Policy Committee shall not affect its
			 powers, but shall be filled in the same manner as the original
			 appointment.
			(c)Voting;
			 Chairperson
				(1)VotingThe
			 Policy Committee shall act by the vote of a majority of the members
			 present.
				(2)ChairpersonThe
			 President shall select a chairperson from among the members of the Policy
			 Committee. The chairperson may vote only to break a tie vote of the other
			 members of the Policy Committee.
				(d)Duties of Policy
			 Committee
				(1)MeetingsThe
			 Policy Committee shall hold its first meeting at the call of the Secretary, not
			 later than 30 days after the last member is selected. Subsequent meetings of
			 the Policy Committee shall be held at the call of the chairperson of the Policy
			 Committee.
				(2)General
			 dutiesThrough meetings, hearings, and working sessions, the
			 Policy Committee shall—
					(A)make
			 recommendations to the Secretary to facilitate the timely convening of the
			 Conference;
					(B)submit to the
			 Secretary a proposed agenda for the Conference not later than 90 days after the
			 first meeting of the Policy Committee;
					(C)determine the
			 number of delegates to be selected in accordance with section 5 and the manner
			 by which the delegates are to be selected in accordance with such
			 section;
					(D)select delegates
			 for the Conference; and
					(E)establish other
			 advisory committees as needed to facilitate Conference participation of—
						(i)professionals with
			 direct experience providing services to children and families in the child
			 welfare system;
						(ii)prevention
			 experts, including professionals with direct experience providing services to
			 prevent child abuse and neglect;
						(iii)child health
			 experts, including health services and public health professionals working to
			 improve the health of children nationwide, and
						(iv)children and
			 families in the child welfare system.
						(e)Powers of the
			 Policy Committee
				(1)Information from
			 federal agenciesThe Policy Committee may secure directly from
			 any Federal department or agency such information as the Policy Committee
			 considers necessary to carry out this Act. Upon request of the chairperson of
			 the Policy Committee, the head of such department or agency shall furnish such
			 information to the Policy Committee.
				(2)Postal
			 servicesThe Policy Committee may use the United States mails in
			 the same manner and under the same conditions as other departments and agencies
			 of the Federal Government.
				(f)Personnel
				(1)Travel
			 expensesThe members of the Council shall not receive
			 compensation for the performance of services for the Council, but shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Council. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the Council.
				(2)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Council without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
				5.Conference
			 delegatesTo carry out the
			 purposes of the Conference, the Secretary shall convene delegates for the
			 conference, who shall be fairly balanced in terms of geography, their points of
			 view with respect to child welfare, without regard to political affiliation or
			 past partisan activity, who shall include—
			(1)the
			 directors of child welfare systems of the States;
			(2)members of the
			 State and local family court systems, representatives of the State bar
			 associations, and attorneys specializing in family law;
			(3)elected officials
			 of State and local governments; and
			(4)advocates
			 (including national and State organizations), guardians, experts in the field
			 of child welfare, experts in the field of child abuse prevention, health and
			 mental health professionals, educators, families and children (including youth)
			 affected by the child welfare system, and the general public.
			6.Conference
			 administration
			(a)AdministrationIn
			 conducting and planning the Conference, the Secretary shall—
				(1)request the
			 cooperation and assistance of the heads of such other Federal entities as may
			 be appropriate, including the detailing of personnel;
				(2)furnish all
			 reasonable assistance, including financial assistance, not less than 18 months
			 before the Secretary convenes the Conference, to State child welfare systems,
			 State and local family court systems, child abuse prevention organizations,
			 State and local health departments, child health and well-being organizations,
			 and other appropriate organizations, to enable them to organize and conduct
			 State-level child welfare conferences in conjunction with and in preparation
			 for participation in the Conference;
				(3)prepare and make
			 available for public comment a proposed agenda, for the Conference, that
			 reflects to the greatest extent possible the major child welfare issues facing
			 child welfare systems and the courts, consistent with the policy set forth in
			 section 2(b);
				(4)prepare and make
			 available background materials that the Secretary determines to be necessary
			 for the use of delegates to the Conference; and
				(5)employ such
			 additional personnel as may be necessary to carry out this Act without regard
			 to provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to chapter 51 and subchapter III of
			 chapter 53 of such title, relating to classification and General Schedule pay
			 rates.
				(b)DutiesIn
			 carrying out the Secretary’s responsibilities and functions under this section,
			 the Secretary shall ensure that—
				(1)the conferences
			 held under subsection (a)(2) will—
					(A)be conducted so as
			 to ensure broad participation of individuals and groups; and
					(B)include
			 conferences on Native Americans—
						(i)to
			 identify conditions that adversely affect Native American children in the child
			 welfare system and to identify Native American families who are at risk of
			 entering such system;
						(ii)to
			 propose solutions to ameliorate such conditions; and
						(iii)to
			 provide for the exchange of information relating to the delivery of services to
			 Native American children in the child welfare system and to Native American
			 families who are at risk of entering such system;
						(2)the proposed agenda
			 for the Conference under subsection (a)(3) is—
					(A)published in the
			 Federal Register not less than 180 days before the Conference is convened;
			 and
					(B)made available for
			 public comment for a period of not less than 60 days;
					(3)the final agenda
			 for the Conference, prepared after the Secretary takes into consideration
			 comments received under paragraph (2), is published in the Federal Register,
			 and transmitted to the chief executive officers of the States, not later than
			 30 days after the close of the public comment period required by paragraph
			 (2);
				(4)the personnel
			 employed under subsection (a)(5) are fairly balanced in terms of their points
			 of view with respect to child welfare and are appointed without regard to
			 political affiliation or past partisan activity;
				(5)the
			 recommendations of the Conference are not inappropriately influenced by any
			 public official or special interest, but instead are the result of the
			 independent and collective judgment of the delegates of the Conference;
			 and
				(6)before the
			 Conference is convened—
					(A)current and
			 adequate statistical data (including decennial census data) and other
			 information on the well-being of children in the United States; and
					(B)such information
			 as may be necessary to evaluate Federal programs and policies relating to
			 children;
					which the
			 Secretary may obtain by making grants to or entering into agreements with,
			 public agencies or nonprofit organizations, are readily available in advance of
			 the Conference to the delegates.7.Report of the
			 conference
			(a)Proposed
			 Report
				(1)PreparationAfter
			 consultation with the Policy Committee, the Secretary shall prepare a proposed
			 report of the Conference containing—
					(A)the results of the
			 Conference, which shall include a statement of comprehensive coherent national
			 policy on State child welfare systems (including the courts involved);
					(B)recommendations of
			 the Conference for the implementation of such policy;
					(C)recommendations to
			 decrease the incidence of child abuse or neglect from occurring; and
					(D)recommendations to
			 improve health outcomes and measures of well-being for children.
					(2)Publication and
			 submissionThe proposed report shall be published in the Federal
			 Register, and submitted to the chief executive officers of the States, not
			 later than 60 days after the Conference adjourns.
				(b)Response to
			 Proposed ReportThe Secretary shall solicit recommendations about
			 and other comments on the proposed report, to be submitted not later than 180
			 days after the publication of the report. The Secretary shall request that the
			 chief executive officers of the States submit to the Secretary, not later than
			 180 days after receiving the proposed report, their views and findings on the
			 proposed report.
			(c)Final
			 ReportNot later than 90 days after receiving the comments, and
			 the views and findings of the chief executive officers of the States, under
			 subsection (b), the Secretary shall—
				(1)prepare a final
			 report of the Conference, which shall include—
					(A)a statement of the
			 policy and recommendations of the Conference;
					(B)a compilation of
			 the comments, and the views and findings of the chief executive officers of the
			 States; and
					(C)(i)the recommendations of
			 the Secretary for a comprehensive coherent national policy on State child
			 welfare systems (including the courts involved), after taking into
			 consideration the comments, views, and findings; and
						(ii)the recommendations of the
			 Secretary for the administrative and legislative action necessary to implement
			 the recommendations described in clause (i); and
						(2)publish the final
			 report in the Federal Register and transmit the report to the President and to
			 Congress.
				8.Definitions and
			 references
			(a)DefinitionsIn
			 this Act:
				(1)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(2)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, and the Commonwealth of the Northern Mariana
			 Islands.
				(b)ReferencesIn
			 this Act, a reference to a child welfare system of a State includes a reference
			 to a child welfare system of a tribal government.
			9.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated $10,000,000 to
			 carry out this Act.
			(b)Limitation on
			 AppropriationsAuthority provided in this Act to make
			 expenditures or to enter into contracts under which the United States is
			 obligated to make outlays shall be effective only to the extent that amounts
			 are provided, and only to the extent of the amounts provided, in advance in
			 appropriations Acts.
			
